ICJ_017_MinquiersEcrehos_FRA_GBR_1953-01-29_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES MINQUIERS
ET DES ÉCRÉHOUS
(ROYAUME-UNI / FRANCE)

ORDONNANCE DU 29 JANVIER 1953

1953

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

THE MINQUIERS
AND ECREHOS CASE

(UNITED KINGDOM / FRANCE)
ORDER OF JANUARY 29th, 1953

SOCIÉTÉ D’ÉDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A, W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Affaire des Minquiers et des Écréhous,
Ordonnance du 29 janvier 1953: C.I. J. Recueil 1953, p. 4.»

This Order should be cited as follows :

“The Minquiers and Ecrehos case,
Order of January 2gth, 1953: 1.C.]. Reports 1953, p. 4.”

 

N° de vente: 99
Sales number

 

 

 
1953
Le 29 janvier
Rôle général
n° 17

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1953

29 janvier 1953

AFFAIRE DES MINQUIERS
ET DES ÉCRÉHOUS
(ROYAUME-UNI /FRANCE)

ORDONNANCE

Le Vice-Président de la Cour internationale de Justice, faisant
fonction de Président en la présente affaire,

vu l’article 48 du Statut de la Cour,
vu l’article 37 du Règlement de la Cour ;

Vu le compromis conclu le 29 décembre 1950 entre le Gouverne-
ment de la République francaise et le Gouvernement du Royaume-
Uni de Grande-Bretagne et d’Irlande du Nord relatif à l'affaire
des Minquiers et des Écréhous,

Vu les ordonnances du 26 juin 1952 et du 27 août 1952 fixant
puis prorogeant les délais pour le dépôt de la réplique et de la
duplique en cette affaire,

Considérant que, par lettre du 19 janvier 1953, l'agent du
Gouvernement de la République française a demandé que la date
d'expiration du délai pour la présentation de la duplique soit
prorogée du 6 mars 1953 au 28 mars 1953,

Considérant que, par lettre du 27 janvier 1953, l’agent du
Gouvernement du Royaume-Uni, auquel la demande précitée avait

4
5 ORDONNANCE DU 29 I 53 (MINQUIERS ET ECREHOUS)

été communiquée, a fait savoir que son gouvernement ne s’op-
posait pas à ladite prolongation ;

Fixe au 28 mars 1953 la date d’expiration du délai pour le
dépôt de la duplique du Gouvernement de la République française.

Fait en francais et en anglais, le texte frangais faisant foi, au
Palais de la Paix, à La Haye, le vingt-neuf janvier mil neuf cent
cinquante-trois, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement du Royaume-Uni de Grande-Bretagne
et d’Irlande du Nord et au Gouvernement de la République
française.

Le Vice-Président de la Cour,
(Signé) J. G. GUERRERO.

Le Greffier adjoint de la Cour,
(Signé) GARNIER-COIGNET.
